DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an assembly beehive” in line 13. It is unclear if “an assembly beehive” is the same or a different and distinct beehive from line 1. 
Claim 1 recites “the beehive” in line 24. It is unclear if “the beehive” is the same as the assembly beehive in line 13 or the beehive in line 1. 
Claim 12 depends inappropriately upon a cancelled claim. As a dependent claim, it is unclear which claim dependence is relied upon by applicant for claim 12. For examination purposes, claim 12 will be examined as if depending upon claim 1. 
Claims 2-8, 13, 15, and 17-18 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jonian (US 1584775) in view of Kim (KR 20150109176) and further in view of Beemonte Co., Ltd.(JP3203946, hereinafter “Beemonte”, machine translation attached).
Regarding claim 1, Jonian discloses a windshield assembly (Figs. 1 and 3) adapted for use with a beehive, the windshield assembly comprising: an assembly beehive providing a rectangular brood super housing (10, conventional super housing for brood); and a bottom board (slide with fabric covering (16)) having a horizontal floor supporting on three sides an upstanding frame providing a front side opening (Fig. 1; (14)), the upstanding frame sized to support thereon the rectangular brood super housing (10) resting upon a top edge of the upstanding frame to block airflow between the upstanding frame and the contacting brood super housing so that the bottom board extends horizontally forward beyond a front vertical wall of the brood super housing to provide a cantilevered ledge at the front side opening (Fig. 1; (14)), the front side opening providing a vertical gap (space indicated by arrow 14) provided between a lower edge of the brood super housing and an upper surface of the horizontal floor spaced by the upstanding frame and allowing ventilation air to pass from outside the beehive to inside the beehive (p. 1, lines 1-6); a cowling (19) positioned to abut the front vertical wall of the brood super housing at an upper edge of the cowling (see Figs. 1 and 3) and provide a gap between the underside of the bottom board and a lower edge of the cowling allowing for an upward path of air into a concave enclosure when attached to the beehive (the cowling provides a gap for an upward path of air into the concave enclosure as seen in Fig. 3, as it is positioned, there is a gap between the bottom board and the cowling); wherein the cowling has a downward slope that increases away from the wall (Fig. 3 shows a downward slope that increases at the corner of the cowling (19)).
Jonian does not explicitly disclose the cowling further positioned above the front side opening to extend forward therefrom downwardly over and around the bottom board to provide a first gap between a forwardmost edge of the bottom board and the cowling and to extend rearwardly under the bottom board to provide a concave enclosure to enclose at least an upper and the forwardmost edge of the cantilevered ledge, and the cowling is a partial right cylinder shell cut along a length of the cylinder.
Kim teaches the cowling further positioned above the front side opening (Fig. 7) to extend forward therefrom downwardly over the bottom board and adapted to extend rearwardly under the bottom board to provide a concave enclosure adapted to enclose at least an upper and the forwardmost edge of the cantilevered ledge (Fig. 7 shows the downwardly extension and the extended rearwardly direction of (50)), the cowling being a partial right cylinder shell (50) cut along a length of the cylinder that covers an entrance to a beehive (paragraph [0027] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the cowling of Jonian to be a partial right cylinder shell as taught by Kim, adapted to extend below the bottom board in order to provide the air flow path in Jonian and to provide increased space between the cowling and the bottom board for air ventilation.
Beemonte teaches a cowling that extends around the bottom board to provide a gap between a forwardmost edge of the bottom board and the cowling (Fig. 3 shows the extension and first gap between cowling and bottom board). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning of the cowling of Jonian modified by Kim to include a gap between a forwardmost edge of the bottom board and the cowling as is taught by Beemonte in order to continue to provide spacing while providing coverage of the area in front of the beehive in order to reduce chance of being attacked by wasps (Beemonte: paragraph [0029]). Please note, in the combination, the air path is disclosed by Jonian when the modification from Kim are in place in the positioning of Beemonte allowing the shape modifications of Kim to provide the upward air path as desired.
Regarding claim 2, Jonian as modified by Kim and Beemonte teaches (reference to Jonian) wherein the cowling further provides vertically extending sidewalls adapted to cover opposite sides of the concave enclosure (Fig. 1 shows vertically extending sidewalls).
Regarding claim 3, Jonian as modified by Kim and Beemonte teaches (reference to Jonian) wherein the sidewalls are adapted to abut a front surface of the brood super housing to block air flow into the opposite side of the concave enclosure (Fig. 1 shows the sidewalls abutting the front surface of the brood super housing.
Regarding claim 4, Jonian as modified by Kim and Beemonte teaches (reference to Jonian) wherein the sidewalls are adapted to fit inside the upstanding frame to be aligned thereby (Figs. 1 and 2 show the sidewalls extending along and inside the upstanding frame).
Regarding claim 12, Jonian as modified by Kim and Beemonte teaches (reference to Kim) wherein the partial right cylinder shell has a circumference of less than 180 degrees (Figs. 6 and 7 show a circumference that is less than 180 degrees).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jonian (US 1584775) in view of Kim (KR 20150109176) and Beemonte Co., Ltd.(JP3203946, hereinafter “Beemonte”, machine translation attached), and further in view of Wahl (US 2709820).
Regarding claim 5, Jonian as modified by Kim and Beemonte does not explicitly teach wherein the sidewalls provide horizontal edges adapted to rest on the upper surface of the bottom board.
Wahl teaches wherein the sidewalls provide horizontal edges (sides of the edge (105) of cover (101)) adapted to rest on the upper surface of the bottom board (Figs. 7 and 8 show side portion of (1050 rests on upper surface of bottom board). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cowling of Jonian modified by Kim and Beemonte to include edges for resting on an upper surface of a bottom board as taught by Wahl in order to provide additional support for the cowling.
Regarding claim 6, Jonian as modified by Kim and Beemonte does not explicitly teach wherein the sidewalls are adapted to abut outer edges of the brood super housing.
Wahl teaches wherein the sidewalls are adapted to abut outer edges of the brood super housing (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cowling of Jonian modified by Kim and Beemonte to abut the brood super housing as taught by Wahl in order to further cover the area surrounding the entrance to the beehive for further wind protection from the sides of beehive.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jonian (US 1584775) in view of Kim (KR 20150109176) and Beemonte Co., Ltd.(JP3203946, hereinafter “Beemonte”, machine translation attached), and further in view of Cottam (US 1492429).
Regarding claim 7, Jonian as modified by Kim and Beemonte does not explicitly teach the assembly further comprising a connector adapted to attach the cowling and a front surface of the front vertical wall, the connector being separable and attachable without tools.
Cottam teaches the assembly further comprising a connector (14) adapted to attach the cowling and a front surface of the front vertical wall, the connector being separable and attachable without tools. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Jonian modified by Kim and Beemonte to include a fastener (connector) as taught by Cottam in order to replaceably keep the cowling in position and attached to the beehive (Cottam: p. 1, lines 93-96).
Regarding claim 8, Jonian as modified by Kim, Beemonte, and Cottam teaches (references to Cottam) wherein the connector includes at least one spring clip (14).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jonian (US 1584775) in view of Kim (KR 20150109176) and Beemonte Co., Ltd.(JP3203946, hereinafter “Beemonte”, machine translation attached), and further in view of Glasscock et al. (US 4199832).
Regarding claim 13, Jonian as modified by Kim and Beemonte does not explicitly teach wherein the partial right cylinder shell is made of at least one of a PVC, plastic, and foam material.
Glasscock teaches a structure related to beehives having a foam material (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cowling of Jonian modified by Kim and Beemonte to have a foam material as taught by Glasscock in order to not be rejected by bees and to not make bees nervous or otherwise interfere with their normal habits (Glasscock: abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jonian (US 1584775) in view of Kim (KR 20150109176) and Beemonte Co., Ltd.(JP3203946, hereinafter “Beemonte”, machine translation attached), and further in view of Williams (US 2019/0289830).
Regarding claim 15, Jonian as modified by Kim and Beemonte does not explicitly teach the assembly further comprising a wind block extending downwardly and adapted to abut a lower surface of the bottom board to block airflow below the bottom board.
Williams teaches a wind block (21) extending downwardly and adapted to abut a lower surface of the bottom board (22) to block airflow below the bottom board (Figs. 1 and 2 show (21) below and abutting the lower surface of the bottom board (22)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Joniam modified by Kim and Beemonte with the wind block as taught by Williams in order to further direct the air flow up and through a beehive.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jonian (US 1584775) in view of Kim (KR 20150109176) and Beemonte Co., Ltd.(JP3203946, hereinafter “Beemonte”, machine translation attached), and further in view of Steinrucken (US 4257133).
Regarding claim 17, Jonian as modified by Kim and Beemonte does not explicitly teach the assembly further comprising: an inner cover having a ventilation hole allow for the upward path of air between the vertical gap of the assembly beehive and the ventilation hole.
Steinrucken teaches an inner cover (18) having a ventilation hole (20) allowing for the upward path of air between the vertical gap and the ventilation hole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Jonian modified by Kim and Beemonte to include an inner cover as taught by Steinrucken in order to allow an air path up through the beehive.
Regarding claim 18, Jonian as modified by Kim, Beemonte, and Steinrucken teaches (references to Jonian) further comprising: an entrance reducer positioned within the vertical gap of the assembly beehive to reduce the size of the vertical gap of the assembly beehive (Figs. 1 and 3; p. 1, line 108 — p. 2, line 9).
Response to Arguments
Applicant’s arguments with respect to claim a have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643